Case: 6:17-cv-00084-REW-HAI Doc #: 196-36 Filed: 07/09/19 Page: 1 of 3 - Page ID#:
                                     7762


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



 AMANDA HOSKINS and JONATHAN             )
 TAYLOR,                                 )
                                         )       Case No. 17-CV-84
           Plaintiffs,                   )
                                         )       Hon. ROBERT E. WEIR
           v.                            )
                                         )       Mag. HANLY A. INGRAM
 KNOX COUNTY, ET AL.,                    )
                                         )       JURY TRIAL DEMANDED
           Defendants.




                             EXHIBIT 36
 Case: 6:17-cv-00084-REW-HAI Doc #: 196-36 Filed: 07/09/19 Page: 2 of 3 - Page ID#:



                                                  e
                                      7763



                                  KENTUCKY STATE POLICE

Steven L. Beshear
                                                                                                J. Michael Brown
                                              919 Versailles Road
                                           Frankfort, Kentucky 40501
                                                                                                        Secretary
Governor
                                           www. kentuckystatepol i ce.org
                                                 March 12, 2014                                    Rodney Brewer
                                                                                                   Commissioner
        Mr. Jackie Steele
        Knox County Commonwealth Attorney
        128 North Main Street
        London, Kentucky 40741

        Mr. Steele:

        Detective Jason York, Unit 856 used Confidential Informant 10-256 (Jessie Lawson) on six of his
        cases.
        The cases am:

        APRIL 2011

        10-11-0331--04-18-11- CW 10-256 - Drug Purchased: Roxicet 30 MG (6) $200.00
        Outlay $100;                    Defendant:

        10-11-0314-- 04-12-11- CW 10-256- Drug Purchased: Roxicet 30 MG (2) $70.00
        Outlay $100;                    Defendant:

        10-11-0315 -- 04-12-11- CW 10-256 - Drug Purchased: Heroin .44 MG $40.00
        Outlay $100                       Defendant:

        MAY 2011

        10-11-0437 --05-17-11- CW 10-256- Drug Purchased: Roxicet (3) $105.00
        Outlay $100                          Defendant:

        10-11-0438 --05-17-11- CW 10-256- Drug Purchased: Roxicet (3) $90.00
        Outlay $100                     Defendant:

        JUNE 2011

        10-11-0524--06-14-ll-CW 10-256-Drug P u r c ~ O mg (3) $105.00
        Outlay $100                   Defendant:._.




                                                                                An Equal Opportunity Employer M/F/D
KentuckyU nbridledSpirit.com


                                                                                           PL004850
Case: 6:17-cv-00084-REW-HAI Doc #: 196-36 Filed: 07/09/19 Page: 3 of 3 - Page ID#:
                                     7764


    Page 2
    March 12, 2014

    Files are purged on CW's, but there are no guidelines on when they are performed. The
    Investigation Lieutenant performs the purge. Our files were last purged by Lieutenant Phillip
    Burnett on 08-01-09.
    CW 10-240 was purged by Lieutenant Hatmaker on 06-02-10.




                                                               Lieutenant Ry~ atron, Unit 83
                                                               KSP Post 10 Harlan




                                                                                     PL004851
